DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 1/6/2021 and 5/3/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “from about 40% to about 90% by weight” and “from about 10% to about 60% by weight”.  It is not clear what the “by weight” is in reference to.  For example, is it referring to the total weight of the skin care composition?  Or is it referring the amount of each component on the claimed absorbent article?  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claim 7 recites “wherein the emollient has a bio-based content of from about 10% to about 100%”.
Claim 11 recites “skin soothing and healing”.  The instant specification does not specifically define the terms “skin soothing” and “skin healing”, and provides no examples of what is considered to be skin soothing and skin healing agents.
Claim 13 recites “from about 40% to about 90% by weight” and “from about 10% to about 60% by weight”.  It is not clear what the “by weight” is in reference to.  For example, is it referring to the total weight of the skin care composition?  Or is it referring the amount of each component on the claimed absorbent article?  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claim 17 recites “at least about 80ºC”.  The phrase "at least about" renders the claim indefinite as the melting point required by the claim is unclear.  Neither the claim nor the specification provides a standard for determining the range encompassed by the term "about" or the phrase "at least about" and thus a person of ordinary skill in the art would not be appraised of the metes and bounds of the claimed invention. In order to clarify the claim language, it is suggested that the "about" be deleted so the claim reads "at least 80ºC " to set forth a definite melting point.
Claim 17 recites “from about 80% to about 95%” and “from about 5% to about 20%”.  It is not clear that the percentage references.  Percent by weight?  Percent by volume?  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claim 20 recites “from about 45% to about 70%” and “from about 30% to about 55%”.  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claims 2-6, 8-10, 12, 14-16, 18-19, and 21 are rejected for depending on an indefinite base claim.

Improper Markush grouping
Claim 11 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 11 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Claim 11 recites “skin soothing and healing” as one of the recited skin care actives.  However, “soothing and healing” are properties of skin care actives, and are not a specific active agent(s).  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 6, 8-13, 16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krzysik et al. (US 6,287,581).
Regarding claims 1 and 4, Krzysik et al. discloses a skin barrier enhancing body facing material, such as a body side liner (i.e. the wearer-facing surface) on an absorbent article with a lipid-enriched hydrophobic composition (see abstract). Krzysik et al. discloses a formula with 60% by weight of petrolatum (i.e. at least one emollient) and 40% by weight of stearyl alcohol (i.e. at least one immobilizing agent, see Formula 9).  Regarding the limitation of “substantially water-free skin care composition”, Formula 9 contains no water, and thus meets the limitation of “substantially water-free”.  Regarding the limitation of “derived from a renewable resource”, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Krzysik et al. discloses a composition with an emollient and immobilizing agent, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  Further, regarding the limitation “wherein the skin care composition has a DSC Percent Melt at 50ºC from about 10% to about 50%”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 2, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Krzysik et al. discloses a composition with an emollient and immobilizing agent, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.
Regarding claim 6, regarding the limitation “wherein the skin care composition has a DSC Percent Melt at 50ºC from about 15% to about 40%”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 8, regarding the limitation “wherein the skin care composition has needle penetration hardness form about 5 to about 365 millimeters, as measured using ASTM method D 1321”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claims 9 and 10, Krzysik et al. discloses that the composition can include a surfactant (see abstract).  Krzysik et al. discloses that the surfactants can be selected from sorbitan oleate, glyceryl stearate, or sorbitan stearate (see column 7, lines 13-15).
Regarding claim 11, Krzysik et al. discloses that the composition can include biological actives, such as vitamins, emollients, lubricants, other skin moisturizing ingredients, skin conditioning agents, skin exfoliating agents, skin protectants, UV absorbers, and wetting agents (see column 12, lines 23-44).
Regarding claim 12, Krzysik et al. discloses that the composition can include antioxidants (see column 12, lines 15-16).
Regarding claims 13 and 16, Krzysik et al. discloses that the absorbent article has a liquid impermeable back sheet, an absorbent core or absorbent assembly 16, and a liquid permeable bodyside liner (i.e. a topsheet, see column 13, line5-8). Krzysik et al. discloses that the bodyside liner contains an effective amount of the composition (see column 16, lines 39-40). Krzysik et al. discloses a formula with 60% by weight of petrolatum (i.e. at least one emollient) and 40% by weight of stearyl alcohol (i.e. at least one immobilizing agent, see Formula 9).  Regarding the limitation of “substantially water-free skin care composition”, Formula 9 contains no water, and thus meets the limitation of “substantially water-free”.  Regarding the limitation of “derived from a renewable resource”, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Krzysik et al. discloses a composition with an emollient and immobilizing agent, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  Further, regarding the limitation “wherein the skin care composition has a DSC Percent Melt at 50ºC from about 10% to about 50%”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claims 20 and 21, Krzysik et al. discloses a formula with 60% by weight of petrolatum (i.e. at least one emollient) and 40% by weight of stearyl alcohol (i.e. at least one immobilizing agent with a melting point of at most 70ºC, see Formula 9). Regarding the limitation of “derived from a renewable resource”, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Krzysik et al. discloses a composition with an emollient and immobilizing agent as instantly claimed, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  Further, regarding the limitation “wherein the skin care composition has a DSC Percent Melt at 50ºC from about 10% to about 50%”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (AU2018201971, cited on IDS filed 5/3/2021).
Dillon teaches a salve which includes at least one oil, including fractionated coconut oil and a barrier forming agent comprising a wax, especially beeswax (see abstract).  Dillon teaches from 60% to 80%vol fractionated coconut oil (i.e. an emollient); from 10 to 30%vol olive oil (i.e. an emollient); and from 5% to 25%vol beeswax (i.e. an immobilizing agent).  Dillion teaches that the wax may be a natural wax or a synthetic wax (see [0047]).  Dillion teaches that the wax can be selected from a list of waxes, including stearyl alcohol, beeswax, and rice bran wax (see [0048], [0050], and [0052]).
Although Dillon teaches from 60% to 80%vol fractionated coconut oil (i.e. an emollient); from 10 to 30%vol olive oil (i.e. an emollient); and from 5% to 25%vol beeswax (i.e. an immobilizing agent), and suggests that the wax can be selected from a group of waxes which includes stearyl alcohol, beeswax, and rice bran wax, the reference does not exemplify the instant embodiments.
Regarding claims 17 and 18, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select rice bran wax for the salve taught by Dillion. One would be motivated to do so with a reasonable expectation of success as Dillion teaches that the wax can be selected from a list of waxes, including stearyl alcohol, beeswax, and rice bran wax (see [0048], [0050], and [0052]).  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Regarding the limitation “wherein said immobilizing agent as a melting point of at least about 80ºC”, as evidenced by the instant specification, rice bran wax has a melting point of a melting point range of about 79-85°C (see [0053]).  Regarding the limitation of “wherein the skin care composition has a DSC Percent Melt at 50ºC from about 10% to about 50%”, Dillion teaches a composition as claimed, with overlapping ranges of the same materials.  A person of ordinary skill in the art would reasonably expect the use of the same materials in the same amounts to have the same properties.  Regarding the limitation of “derived from a renewable resource”, this is being interpreted as a product by process type limitation.  Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Dillion discloses at least one emollient and at least one immobilizing agent as claimed, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.
However, regarding claims 20 and 21, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select stearyl alcohol for the salve taught by Dillion. One would be motivated to do so with a reasonable expectation of success as Dillion teaches that the wax can be selected from a list of waxes, including stearyl alcohol, beeswax, and rice bran wax (see [0048], [0050], and [0052]).  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Regarding the limitation “wherein said immobilizing agent as a melting point of at most 70ºC”, as evidenced by the instant specification, stearyl alcohol has a melting point of a melting point of about 60°C (see [0052]).  Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  It is noted that the instant specification does not provide a specific definition of the term “about”, and a person of ordinary skill in the art would reasonably expect 25% by weight of stearyl alcohol to have the same properties as about 30% by weight of stearyl alcohol.  Regarding the limitation of “wherein the skin care composition has a DSC Percent Melt at 50ºC from about 10% to about 50%”, Dillion teaches a composition as claimed, with overlapping ranges of the same materials.  A person of ordinary skill in the art would reasonably expect the use of the same materials in the same amounts to have the same properties.  Regarding the limitation of “derived from a renewable resource”, this is being interpreted as a product by process type limitation.  Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Dillion discloses at least one emollient and at least one immobilizing agent as claimed, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (AU2018201971, cited on IDS filed 5/3/2021) in view of Krzysik et al. (US 6,287,581).
The teachings of Dillon have been set forth above.
Dillon does not teach an absorbent article.
The teachings of Krzysik et al. have been set forth above.
Regarding claims 1-4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the lotion of Dillon to an absorbent article as taught by Krzysik et al.  One would be motivated to do so with a reasonable expectation of success as Dillon teaches that the salve protects the skin from environments contaminants, and seals in skin moisture to reduce skin dryness (see [0057), and Krzysik et al. the application of a protective composition to an absorbent article to protect, maintain, and/or recover skin barrier against irritants in biological fluids (see column 2, lines 34-36).
Regarding claim 5, Dillon teaches a salve which includes at least one oil, including fractionated coconut oil and a barrier forming agent comprising a wax, especially beeswax (see abstract), which reads on substantially free of petroleum-derived compositions.  Further, Dillon specifically teaches that the composition is a substantially non-aqueous composition free from petroleum-based components (see [0070]).
Regarding claims 6-8, a person of ordinary skill in the art would reasonably expect the use of the same materials in the same amounts as instantly claimed to have the same properties.
Regarding claim 9, Dillon teaches that the composition can include a dispersing agent (i.e. a surfactant, see [0027]).
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a non-ionic surfactant, such as sorbitan oleate, glyceryl stearate, or sorbitan stearate, as taught by Krzysik et al. in the skin care composition of Dillon.  One would be motivated to do so with a reasonable expectation of success as suggests the addition of a dispersing agent, and Krzysik et al. teaches that sorbitan oleate, glyceryl stearate, or sorbitan stearate can be suceusfully utilized in compositions which come into contact with the skin.
Regarding claims 11 and 12, Dillon teaches an antioxidant (see [0027]).
Regarding claims 13, 15, and 17, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the lotion of Dillon to an absorbent article as taught by Krzysik et al. which has a liquid impermeable back sheet, an absorbent core or absorbent assembly 16, and a liquid permeable bodyside liner (i.e. a topsheet, see column 13, line 5-8), where the bodyside liner contains an effective amount of the composition (see column 16, lines 39-40).  One would be motivated to do so with a reasonable expectation of success as Dillon teaches that the salve protects the skin from environments contaminants, and seals in skin moisture to reduce skin dryness (see [0057), and Krzysik et al. the application of a protective composition to an absorbent article to protect, maintain, and/or recover skin barrier against irritants in biological fluids (see column 2, lines 34-36).
Regarding claim 14, Dillon teaches a salve which includes at least one oil, including fractionated coconut oil and a barrier forming agent comprising a wax, especially beeswax (see abstract), which reads on substantially free of petroleum-derived compositions.  Further, Dillon specifically teaches that the composition is a substantially non-aqueous composition free from petroleum-based components (see [0070]).
Regarding claim 19, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the lotion of Dillon to an absorbent article as taught by Krzysik et al.  One would be motivated to do so with a reasonable expectation of success as Dillon teaches that the salve protects the skin from environments contaminants, and seals in skin moisture to reduce skin dryness (see [0057), and Krzysik et al. the application of a protective composition to an absorbent article to protect, maintain, and/or recover skin barrier against irritants in biological fluids (see column 2, lines 34-36).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krzysik et al. (US 2005/0058833) is drawn to tissue products with a lubricating formulation (see abstract).  Krzysik et al. teaches that suitable structurants for the lubricating formulation can be selected from a group which includes rice bran wax (see [0039]).  Krzysik et al. teaches that suitable structurants have a melting point of about 45°C to about 85°C (see [0039]) and are present in an amount of about 10 to about 50% by weight (see [0038]).  Krzysik et al. teaches a formulation which includes 9-27% by weight stearyl alcohol (see Table 4). Krzysik et al. teaches that suitable emollients for use in the lubricating formulations can be selected from a group which includes avocado oil, castor oil, coconut oil, and vegetable oils (see [0036]). Krzysik et al. teaches that the emollient can be present in an amount from about 10% to 89% by weight of the formulation (see [0034]).

	



Conclusion
No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Melissa L Fisher/Primary Examiner, Art Unit 1611